CONTINGENT STOCK AWARD AGREEMENT

(Director Award)

        THIS AGREEMENT is entered into effective as of ____________ by and
between Nu Skin Enterprises, Inc., a Delaware corporation, and

_______________ (“Director”).

1.     Definitions. All capitalized terms in this Agreement shall have the
meaning assigned to them in this Agreement.

1.1   Agreement shall mean this Contingent Stock Award Agreement.


1.2   Award Shares shall have the meaning assigned to such term in Section 2.1.


1.3   Code shall mean the Internal Revenue Code of 1986, as amended.


1.4   Committee shall mean the committee of the Board of Directors that
administers the Plan.


1.5   Common Stock shall mean the Class A Common Stock of Nu Skin Enterprises,
Inc.


1.6   Contingent Stock Award shall mean the contingent stock award represented
by this Agreement.


1.7   Corporation shall mean Nu Skin Enterprises, Inc. and each of its
Subsidiaries (as defined in the Plan).


1.8   Director shall mean the Director identified in the first paragraph of this
Agreement.


1.9   Plan shall mean the Corporation's Second Amended and Restated 1996 Stock
Incentive Plan.


1.10   Vesting Period shall have the meaning set forth in Section 2.1.


2.     Grant of Contingent Stock Award.

        2.1 Grant of Stock Award. The Corporation hereby grants to Director the
right to receive 2,500 shares of Common Stock (the “Award Shares”). The Award
Shares shall vest on the following dates (the “Vesting Dates”) and in the
following amounts provided that Director remains serving as a director of the
Corporation during the period commencing on the date of this Agreement and
ending on each of the respective Vesting Dates (the “Vesting Period”) except as
otherwise provided in Section 5:

      Date Number of Award Shares

Six months from Grant 1,250 Day Prior to Annual Meeting 1,250

        2.2 Delivery of Certificates. Within a reasonable time following each
Vesting Date, the Corporation shall issue and deliver a certificate or
certificates for the Award Shares that vested on such Vesting Date in the name
of Director if Director has remained a director of the Corporation during the
Vesting Period with respect to such Award Shares.

        2.3 Stockholder Rights. Until such time as a certificate for the Award
Shares is actually issued following the Vesting Date, the Award Shares shall not
be treated as issued and outstanding and Director shall have no rights
(including voting, dividend and liquidation rights) with respect to the Award
Shares or as a stockholder.

3.     Securities Law Compliance. Director represents that Director is familiar
with the Company’s filings with the SEC and has received a copy of the
prospectus. Director hereby acknowledges that Director is aware of the risks
associated with the Award Shares and that there can be no assurance the price of
the Common Stock will not decrease in the future. Director hereby acknowledges
no representations or statements have been made to Director concerning the value
or potential value of the Common Stock. Director acknowledges that Director has
relied only on information contained in the Prospectus and has received no
representations, written or oral, from the Corporation or its Directors,
attorneys or agents, other than those contained in the Prospectus or this
Agreement. Director acknowledges that the Company has made no representations
concerning the tax and other effects of this Contingent Stock Award and Director
represents that Director has consulted with Director’s own tax and other
advisors concerning the tax and other effects of the Contingent Stock Award.

4.     Transfer Restrictions. Director shall not transfer, sell, assign,
encumber, pledge, grant a security interest in or otherwise dispose of this
Contingent Stock Award, any rights under this Agreement, or any of the Award
Shares that are subject to this Contingent Stock Award. Any such transfer, sale,
assignment, encumbrance, pledge, security interest or disposition shall be void
and shall result in the automatic termination of this Contingent Stock Award and
this Agreement. The restrictions on the Award Shares set forth in this Section 4
shall terminate upon receipt of a certificate for such shares following the
vesting of such shares in accordance with the vesting schedule set forth in
Section 2.1.

5.     Termination.

        5.1 Termination of Service as Director. In the event the Director ceases
to serve as a director for any reason prior to the full vesting of the
Contingent Stock Award, the Contingent Stock Award granted hereunder shall
immediately terminate in full with respect to any Award Shares which have not
vested and Director shall not receive any of such Award Shares.

6.     Governing Plan Document. This Agreement incorporates by reference all of
the terms and conditions of the Plan as presently existing and as hereafter
amended. Director expressly acknowledges and agrees that the terms and
provisions of this Agreement are subject in all respects to the provisions of
the Plan. Director also hereby expressly acknowledges, agrees and represents as
follows:

(a)     Acknowledges receipt of a copy of the Plan and represents that Director
is familiar with the provisions of the Plan, and that Director enters into this
Agreement subject to all of the provisions of the Plan.

(b)     Recognizes that the Committee has been granted complete authority to
administer the Plan in its sole discretion, and agrees to accept all decisions
related to the Plan and all interpretations of the Plan made by the Committee as
final and conclusive upon Director and upon all persons at any time claiming any
interest through Director in this Contingent Stock Award or any Award Shares
granted hereunder.

(c)     Acknowledges and understands that the establishment of the Plan and the
existence of this Agreement are not sufficient, in and of themselves, to exempt
Director from the requirements of Section 16(b) of the Exchange Act and any
rules or regulations promulgated thereunder, and that Director (to the extent
Section 16(b) applies to Director) shall not be exempt from such requirements
pursuant to Rule 16b-3 unless and until Director shall comply with all
applicable requirements of Rule 16b-3, including without limitation, the
possible requirement that Director must not sell or otherwise dispose of any
share of Common Stock acquired hereby unless and until a period of at least six
months shall have elapsed between the date upon which such Contingent Stock
Award was granted to Director and the date upon which Director desires to sell
or otherwise dispose of any share of Common Stock acquired under this award.

7.     Representations And Warranties. As a condition to the receipt of any
Award Shares upon vesting, the Corporation may require Director to make any
representations and warranties to the Corporation that legal counsel to the
Corporation may determine to be required or advisable under any applicable law
or regulation, including without limitation, representations and warranties that
the shares of Common Stock are being acquired only for investment and without
any present intention or view to sell or distribute any such shares.

8.     Compliance With Law And Regulations. The obligations of the Corporation
hereunder are subject to all applicable federal and state laws and to the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed and any other
government or regulatory agency.

9.     Taxes. As a condition to the issuance of any Award Shares upon vesting,
Director shall remit to the Corporation the amount of cash necessary to pay any
withholding taxes associated therewith, if any, or make other arrangements
acceptable to the Corporation, in the Corporation’s sole discretion, for the
payment of any withholding taxes.

10.     General Provisions.

         10.1 Assignment. Director may not assign any of his/her rights under
this Agreement.

         10.2 No Service Contract. Nothing in this Agreement or in the Plan
shall confer upon Director any right to continue in the service of the
Corporation for any period of specific duration.

        10.3 Notices. Any notice required to be given under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the address indicated below
such party’s signature line on this Agreement or at such other address as such
party may designate by ten (10) days advance written notice under this section
to all other parties to this Agreement.

        10.4 No Waiver. The failure of the Corporation in any instance to
exercise any rights under this Agreement,, shall not constitute a waiver of any
other rights that may subsequently arise under the provisions of this Agreement
or any other agreement between the Corporation and Director. No waiver of any
breach or condition of this Agreement shall be deemed to be a waiver of any
other or subsequent breach or condition, whether of like or different nature.

11. Miscellaneous Provisions.

        11.1 Director Undertaking. Director hereby agrees to take whatever
additional action and execute whatever additional documents the Corporation may
deem necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Director or the Award Shares
pursuant to the provisions of this Agreement.

        11.2 Agreement is Entire Contract. This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan.

        11.3 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Utah without resort to that State’s
conflict-of-laws rules. In the event of any legal proceeding involving this
Agreement, the prevailing party shall be entitled to recover its legal fees and
expenses (including reasonable attorneys’ fees).

        11.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year first indicated above.

      Nu Skin Enterprises, Inc.

      By: ______________________________

      Title: ______________________________

Director

_________________

Name:

Address: